DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 6/21/2021 has been entered. 
Claims 2, 3, 7-20, 22, and 23 have been cancelled. 
Claims 1, 4-6, 21, and 24-26 remained pending and are allowed (see below).
Claims 27-34 are new and also allowed (see below).

Election/Restrictions
Applicant’s election of Invention I (Claims 1-6) in the reply filed on 3/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-20, which were drawn to the nonelected invention, have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew De Preter on 6/30/2021.

The application has been amended as follows: 

In the Claims
-Claim 1, line 14, “the distal end” is changed to --a distal end--
-Claim 1, line 18, “the first cavity” is changed to --a first cavity of the plurality of cavities--
-Claim 1, line 25, “then to the folding fingers” is changed to --then to the folding station--
-Claim 21, line 8, “the cone conveyor being associated with” is changed to --the cone conveyor comprising a first cavity for accommodating a cone and the cone conveyor being associated with--
-Claim 21, line 13, “the distal end” is changed to --a distal end--

-Claim 24, line 1, “as in claim 23” is changed to --as in claim 21--
-Claim 25, line 1, “as in claim 22” is changed to --as in claim 21--
-Claim 27, line 7, “the first cavity” is changed to --a first cavity--
-Claim 27, line 16, “plurality of folding fingers” is changed to --a plurality of folding fingers--
-Claim 27, line 17, “the distal end” is changed to --a distal end--
-Claim 27, line 27, “then to the folding fingers” is changed to --then to the folding station--
-Claim 28, line 1, “A packaging apparatus” is changed to --The packaging apparatus--
-Claim 29, line 1, “as in claim 29” is changed to --as in claim 27--
-Claim 31, line 7, “the first cavity” is changed to --a first cavity--
-Claim 31, line 17, “the distal end of a cone and ;” is changed to --a distal end of a cone; and--
-Claim 31, line 20, “a first cavity” is changed to --the first cavity--
-Claim 31, lines 25-26, “then to the one or more folding fingers such that the folding fingers” is changed to --then to the folding station such that the one or more folding fingers--
-Claim 32, line 1, “A packaging apparatus” is changed to --The packaging apparatus--

Allowed Claims / Reasons for Allowance
Claims 1, 4-6, 21, and 24-34 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 21, 27 and 31, none of the prior art references, alone or in combination anticipate or render obvious the claimed invention. Note the reasons for allowance outlined under the “Allowable Subject Matter” section of the Non-Final Rejection mailed on 4/23/2021 as the amended Claim 1 includes essentially all limitations of previous Claims 2 and 3 (previous Claim 3 indicated as allowable), amended Claim 21 includes essentially all limitations of previous Claims 22 and 23 (previous Claim 23 indicated as allowable), and new Claims 27 and 31 include subject matter of previous Claims 6 and 26, respectively, which were also indicated as allowable.
Regarding Claims 1 and 21, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. Specifically none of the prior art discloses or renders obvious the injector station including a receptacle and at least one receptacle actuator connected to the receptacle and adapted to move the receptacle relative to the needle in combination with the claimed features of Claims 1 and 21.
Francis, as modified by Beaulieu and Getman, discloses several features of the claimed invention (see rejections in the Non-Final Rejection mailed 4/23/2021) and further, Francis discloses a receptacle (58; Figure 2) and at least one receptacle actuator (actuator of lifter mechanism 57) adapted to move the receptacle (58) relative Francis does not disclose an injector station and the injector station comprising the receptacle and the receptacle actuator as claimed. Note that even though it may have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an injector station as taught by Getman, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a further receptacle and receptacle actuator with the incorporated injector station as there would be no motivation to do so as the interpreted injector station of Getman is utilized to add additional materials to the top of the packed material and therefore the receptacle and receptacle actuator of Francis would not be beneficial to use at an injector station.
Regarding Claims 27 and 31, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. Specifically the claimed subject matter is viewed as allowable given the feature of a grinder hopper comprising a wheel and an actuator that rotates the wheel, a container having an inlet and an outlet wherein as the wheel rotates, it moves matter within the grinder hopper through the outlet, the grinder hopper is oriented adjacent to the packing station such that matter exiting the grinder hopper through the outlet is directed into the packing station. This feature in combination with the other claimed features of Claims 27 and 31 renders the subject matter allowable over the prior art. This feature appears to be specialized to the materials (leaves, etc.) of the instant application and therefore not beneficial or relevant to the applied prior art (See below).
Francis, as modified by Beaulieu and Getman, discloses several features of the Getman discloses an injector station, however, these references, in combination, at least fail to disclose the grinder hopper as claimed and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such a grinder hopper without the use of improper hindsight drawn from Applicant’s own disclosure and further likely ruining the intended purpose of the references as Francis is intended to package flowable materials such as ice cream and therefore, a grinder hopper would not be necessary and would be likely to alter the desired consistency of the flowable product being packaged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/1/2021